                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

In re:                                             Chapter 13

Michellane Marie Markham                           Case No. 15-46235

         Debtor(s).                         /      Judge: Shefflery


             STIPULATION RESOLVING TRUSTEE’S MOTION TO DISMISS

         NOW COMES David Wm. Ruskin, Standing Chapter 13 Trustee, and Debtor, by and

through her Attorney, Ryan Moran, hereby stipulate to the entry of the following Order.




 /s/ Thomas D. DeCarlo__________                           /s/Ryan B. Moran__________
David Wm. Ruskin (P26803)                                  Ryan B. Moran (P70753)
Thomas D. DeCarlo (P65330), Staff Attorney                 Attorney for Debtor
Chapter 13 Trustee                                         Moran Law
26555 Evergreen Suite 1100                                 25600 Woodward Ave., Suite 201
Southfield, MI 48076                                       Royal Oak, MI 48067
(248) 352-7755                                             (248) 246-6536
                                                           rmoran@moranlaw.com




  15-46235-pjs        Doc 89   Filed 09/23/20    Entered 09/23/20 10:10:05       Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

In re:                                             Chapter 13

Michellane Marie Markham                           Case No. 15-46235

         Debtor(s).                          /     Judge: Shefferly


                 ORDER RESOLVING TRUSTEE’S MOTION TO DISMISS

        The Trustee, having filed a Motion to Dismiss, which was duly served on all interested
parties, and the time period for responses having passed, and the Response being resolved, and
the Court being fully advised of the premises,

        IT IS HEREBY ORDERED Debtors shall remit her 2016, 2017, 2018 and 2019 tax
returns to the Trustee on or before October 15, 2020 or the case shall be dismissed on Trustee
affidavit without further notice or hearing.

      IT IS HEREBY FURTHER ORDERED the debtor shall remit sum sufficient to
complete all plan requirements on or before December 1, 2020 or the case shall be dismissed on
Trustee affidavit without further notice or hearing.

      IT IS HEREBY FURTHER ORDERED that the Trustee shall be and is authorized to
use the funds on hand through December 15, 2020 toward the satisfaction of the Debtor’s
obligations under the plan to the extent available.




  15-46235-pjs        Doc 89   Filed 09/23/20    Entered 09/23/20 10:10:05        Page 2 of 2
